Case 2:20-cv-00933-MRH Document? Filed 08/31/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA CASE and/or Docket No.:
Plaintiff (Petitioner) 2:20-CV-00933-MRH
VS. Sheriff's Sale Date:

JENNIFER MARTZ SOLELY IN HER CAPACITY AS HEIR OF LARRY E.
MARTZ, DECEASED

Defendant (Respondent)
AFFIDAVIT OF SERVICE

TYPE OF PROCESS: SUMMONS AND COMPLAINT

I, TONYA WEIMER, certify that I eighteen years of age or older and that | am not a party to the action nor an
employee nor relative of a party, and that | served TRACY MARTZ AKA TRACY KARNS SOLELY IN HER
CAPACITY AS HEIR OF LARRY E. MARTZ, DECEASED the above process on 8/10/2020, at 4:39 PM, at 307
VILLAGE GREEN NATRONA HEIGHTS, PA 15065, County of ALLEGHENY, Commonwealth of
PENNSYLVANIA:

Manner of Service:

Individual - By handing a copy to the Defendant(s)

Description: Approximate Age 31-35 Height 5ft4in-587in Weight 111 Ibs -130 lbs Race WHITE Sex FEMALE

 

 

 

Hair Brown
Commonwealth/State of PENNSYLVANIA }S8S8:
County of tt \ (ex \ Ri, ‘| )

i
}

Le
Before me, the undersigned notary public, this day, personally, appeared TONYA WEIMER to me known, who being
duly sworn according to law, deposes the following:
I hereby swear or affirm that the facts set forth in the foregoing Affidavit of Service are true and correct.

a

*F Leo Subscribed and sworn to before me

ah of Affiant) this ea day of FUCA ck. 20 2.

Oi BOWL Livy a ONS
Notary Public

File Number: USA-203855

. Commonwealth of Pennsylvania - Notary Seal
Case ID #: 5881653 Adriene M. Parsons, Notary Public

Allegheny County
My commission expires June 17, 2022
Commission number 1261350
Member, Pennsylvania Association of Notaries

 

 

 

 

 
Case 2:20-cv-00933-MRH Document? Filed 08/31/20 Page 2 of 2

 

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA CASE and/or Docket No.:
Plaintiff (Petitioner) 2:20-CV-00933-MRH
vs. Sheriff's Sale Date:

JENNIFER MARTZ SOLELY IN HER CAPACITY AS HEIR OF LARRY E.
MARTZ, DECEASED

Defendant (Respondent)

 

AFFIDAVIT OF SERVICE

 

TYPE OF PROCESS: SUMMONS AND COMPLAINT

1, TONYA WEIMER, certify that eighteen years of age or older and that 1 am not a party to the action nor an
employee nor relative of a party, and that I served JENNIFER MARTZ SOLELY IN HER CAPACITY AS HEIR OF
LARRY E. MARTZ, DECEASED the above process on 8/10/2020, at 4:33 PM, at 120 VILLAGE GREEN DRIVE,
APT 103 NATRONA HEIGHTS, PA 15065, County of ALLEGHENY, Commonwealth of PENNSYLVANIA:

Manner of Service:

Individual - By handing a copy to the Defendant(s)

Description; Approximate Age 31-35 Height Sf 4in-5f7in Weight 2L1 Ibs - 230 Ibs Race WHITE Sex FEMALE

 

 

 

Hair Brown
Commonwealth/Siate of PENNSYLVANIA } SS:
County of __\. \\ fe Wen )

‘ : *
Before me, the undersigned notary public, this day, personally, appeared TONYA WEIMER to me known, who being
duly sworn according to law, deposes the following:
I hereby swear or affirm that the facts set forth in the foregoing Affidavit of Service are true and correct.

aan o>’ hm Subsoriped and sworn to before me

 

 

 

 

(/Gignature of Affiant) this (oe day of Aug a uc ok, 20, Lv,
Q rus AL Lu Uy Ly (ENS
Nw Notary Public
File Number: USA-203855 Commonwealth of Pennsylvania - Notary Seal

Adriene M. Parsons, Notary Public
Allegheny County’
My commission expires June 17, 2022
Commission number 1261350
Member, Pennsylvania Association of Notaries

Case ID#: 5881653

 

 

 

 

 
